In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00037-CR
____________

GUADALUPE ESQUIVEL SALINAS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 248th District Court 
Harris County, Texas
Trial Court Cause No. 876,770


O P I N I O N
	Appellant pleaded guilty without an agreed recommendation to aggravated
robbery.  The trial court assessed punishment at ten years confinement.  We affirm.
Cruel and Unusual Punishment
	In his sole point of error, appellant contends that his ten-year sentence
constitutes cruel and unusual punishment in violation of the Eight Amendment of the
United States Constitution.  U.S. Const. amend. VIII.  
	Aggravated robbery is a first-degree felony.  Tex. Pen. Code Ann. § 29.03(b)
(Vernon 1994).  First-degree felonies are punishable by imprisonment for a term of
life or five to 99 years, and the possibility of a fine not to exceed $10,000.  Tex. Pen.
Code Ann. § 12.32(a) (Vernon 1994).  Appellant's ten-year sentence falls well
within this range; therefore, it does not constitute excessive, cruel, or unusual
punishment.  See Harris v. State, 656 S.W.2d 481, 486 (Tex. Crim. App. 1983);
Pequeno v. State, 710 S.W.2d 709, 711 (Tex. App.--Houston [1st Dist.] 1986, pet.
ref'd). 
	Moreover, to preserve error for appellate review, appellant must make a timely,
specific objection, at the earliest opportunity, and obtain an adverse ruling.  See Tex.
R. App. P. 33.1.  Appellant did not object at the sentencing hearing to his ten-year
sentence on the basis of cruel or unusual punishment.  Nor did he raise the issue in
a post-judgment motion.  Accordingly, he has waived this point of error.  See
Steadman v. State, 31 S.W.3d 738, 742 (Tex. App.--Houston [1st Dist.] 2000, pet.
ref'd) (holding that defendant waived issue of whether 40-year sentence for
aggravated robbery was cruel and unusual punishment).  
	The sole point of error is overruled.

Conclusion
	We affirm the judgment of the trial court.


								Adele Hedges
								Justice

Panel consists of Justices Hedges, Keyes, and Evans. (1) 
Do not publish.  Tex. R. App. P. 47.
1. The Honorable Frank G. Evans, retired Chief Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.